11 F.3d 169
Wu (Dr. Kathleen Johnson, Dr. Hsiu-Kwan)v.Thomas (Joab), University of Alabama Board of Trustees,Sayers (Roger E.), President of University of Alabama, Peck(Dr. Richard), Hocutt (Max), Chairperson of Department ofPhilosophy of University of Alabama, Formby (Dr. John),Yarbrough (Dr. James), Dean of College of Arts and Sciencesof University of Alabama, Taaffe (Dr. James G.), AcademicVice President, Helms (Dr. Billy), Head of Department ofFinance, Economics, Legal Studies
NO. 91-7538
United States Court of Appeals,Eleventh Circuit.
Dec 10, 1993
N.D.Ala., 996 F.2d 271

1
DENIALS OF REHEARING EN BANC.